DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 1st, 2022 have been fully considered but they are not persuasive. 
The applicant argues that Kannenberg does not teach the manufacture of a first shear web at a ground level and the manufacture of a second shear web at the upper level. However, Kannenberg discloses a method for producing a rotor blade including forming a first part of the rotor blade on a ground floor level and forming a second part of the rotor blade on an upper floor level (Claim 1). To one of ordinary skill in the art, it would have been obvious to specify a first or second shear web as the first or second part described by Kannenberg. In this instance, the instant invention does not make a contribution over Kannenberg. 
The applicant further argues that the duplication of parts argument applied to Kannenberg does not teach the ability to provide the parallel production of shear webs or the ability to manufacture multiple sets of shear webs at multiple levels. However, Kannenberg discloses the simultaneous production of first and second parts on the ground and upper floor levels (Claim 2, Claim 9) and the manufacture of multiple sets of shear webs at multiple levels to reduce the cycle time for blade production (Para. 5; Para. 32). It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the first mold on the upper level since a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144. 04(VI)(B)). Additionally, Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 11, 13, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg (US 2015/0292475).
Regarding claim 8, Kannenberg discloses a method of manufacturing components for a wind turbine blade (Abstract). Although the method does not explicitly describe a molding station having a first web mold and a second web mold, Kannenberg discloses a method comprising the steps of: providing a molding station (ref. #20) comprising a mold for manufacturing a first shear web (substantial parts) in a mould using a molding process (Para. 29) and a process for manufacturing a second shear web (substantial parts; semi-finished product) using a molding process (Claim 1), characterized in that said manufacturing of the first shear web is performed at a ground level (ref. #26) while said further manufacturing of the second shear web is performed at an upper level (ref. #23) (Para. 10; Para. 29), the upper level being located above the ground level (Fig. 4). It would have been obvious to one of ordinary skill in the art to specify the system having a first web mold and a second web mold as Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144. 04(VI)(B)).
Regarding claim 9, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses moving parts created on a ground floor to an upper floor for further processing through a lifting system (Para. 10).
Regarding claim 10, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses a first set of parts can be manufactured on a first level while a second set of parts can be manufactured at another level (Claim 1; Para. 29).
Regarding claim 11, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses a first set of parts can be manufactured on a first level while a second set of parts can be manufactured at another level (Para. 29). It would have been obvious to one of ordinary skill in the art to specify the system selected web molds on both the ground and upper levels as Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 13, Kannenberg teaches the invention disclosed in claim 8, as described above. Furthermore, Kannenberg discloses that the first are second parts are produced simultaneously (Claim 1; Claim 9).
Regarding claim 15, Kannenberg discloses a method of manufacturing components for a wind turbine blade (Abstract). Although the method does not explicitly describe a molding station having a first web mold and a second web mold, Kannenberg discloses a method comprising the steps of: providing a molding station (ref. #20) comprising a mold for manufacturing a first shear web (substantial parts) in a mould using a molding process (Para. 29) and a process for manufacturing a second shear web (substantial parts; semi-finished product) using a molding process (Claim 1), characterized in that manufacturing of a set of first shear webs is performed at a ground level (ref. #26), while further manufacturing of a set of second shear webs is performed at an upper level (ref. #23) (Para. 10; Para. 29), the upper level being located above the ground level (Fig. 4). It would have been obvious to one of ordinary skill in the art to specify the system having a first web mold and a second web mold as Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144. 04(VI)(B)).
Regarding claim 16, Kannenberg discloses a method of manufacturing components for a wind turbine blade (Abstract). Although the method does not explicitly describe a molding station having a first web mold and a second web mold, Kannenberg discloses a method comprising the steps of: providing a molding station (ref. #20) comprising a mold for manufacturing a first shear web (substantial parts) in a mould using a molding process (Para. 29) and a process for manufacturing a second shear web (substantial parts; semi-finished product) using a molding process (Claim 1), characterized in that manufacturing of a set of first shear webs is performed in selected web molds at a ground level (ref. #26), while further manufacturing of a set of second shear webs is performed in selected web molds at an upper level (ref. #23) (Para. 10; Para. 29), the upper level being located above the ground level (Fig. 4). It would have been obvious to one of ordinary skill in the art to specify the system having a first web mold and a second web mold as Kannenberg discloses that molds are provided as required depending on what is needed to produce the necessary part (Para. 29). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144. 04(VI)(B)).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kannenberg as applied to claims 9 and 13 above, and further in view of Borsting (US 2012/0090769).
Regarding claim 12, Kannenberg teaches the invention disclosed in claim 9, as described above. Kannenberg further teaches assembly the part in a post molding station (Para. 10). However, Kannenberg does not disclose installing web inside a wind turbine blade.
Yet in a similar field of endeavor, Borsting teaches a method for producing a rotor blade (Abstract). This method further comprises a line for manufacturing a shear web (Para. 31) and installing the assembled shear web in a wind turbine blade (Para. 11; Para. 19). It would have been obvious to one of ordinary skill in the art to modify the invention of Kannenberg by including a step of installing shear web in a blade shell of the wind turbine blade as Borsting discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 14, Kannenberg teaches the invention disclosed in claim 13, as described above. However, Kannenberg does not explicitly describe transferring the shear webs directly to a blade mold following production. However, Borsting discloses the method wherein following production of the shear web, the webs are transferred directly to a blade mold for installation (Para. 49). It would have been obvious to one of ordinary skill in the art to modify the invention of Kannenberg by including a step of transferring the shear webs directly to a blade mold following production as taught by Borsting. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743